(Rev 4/18)
                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF ALASKA
                                  EXHIBIT LIST OF DEFENDANT


Case No.: 3:19-CR-00121-SLG                                       Judge: SHARON L. GLEASON
Title: U.S.A.
  vs.
       LEO JAMES CHAPLIN
Dates of Hearing/Trial: JANUARY 22, 2021
Deputy Clerk:            CAMILLE WHITE / IRMA HERNANDEZ
Official Reporter:       SONJA L. REEVES

Attorney for Defendant
JANE IMHOLTE
T. BURKE WONNELL
BRIAN D. HEADY
                                             EXHIBITS
    EX#      ID       ADM                          DESCRIPTION OF EXHIBIT

  DE001      X       1/22/2021 EXHIBIT LIST FROM STATE CASE 3AN-15-4926CI
                               LETTER ACKNOWLEDGING RECEIPT OF JUDGE WALKER LETTER DATED
  DE002      X       1/22/2021 2/29/2016

  DE003      X       1/22/2021 NOTICE OF PHILLIPPINES DECISION

  DE006      X       1/22/2021 PETITION FROM PHILLIPPINES FOR CUSTODY 2/9/2015

  DE007      X       1/22/2021 SUMMONS AND NOTICE 2/9/2015

  DE008      X       1/22/2021 CHILD CUSTODY JURISDICTION

  DE011      X       1/22/2021 AMENDED COMPLAINT FOR DIVORCE 4/14/2015
                               MEMORANDUM IN SUPPORT OF MOTION DECLINING JURISDICTION
  DE013      X       1/22/2021 6/30/2015

  DE014      X       1/22/2021 PETITION FOR WRIT OF HABEAS CORPUS RECEIVED 8/27/2015

  DE015      X       1/22/2021 DOCUMENT FILED BY MECHELLE CHAPLIN PETITIONER 9/16/2015




             Case 3:19-cr-00121-SLG-DMS Document 137 Filed 01/25/21 Page 1 of 1
